1

2

3

4

5

6                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
7                                         AT SEATTLE
8
                                                        )
9    PAMELA KIRBY,                                      ) CIVIL NO. 3:18-cv-5595-RSM
                                                        )
10                          Plaintiff,                  ) ORDER FOR ATTORNEY'S FEES
                                                        ) PURSUANT TO 42 U.S.C. § 406(b)
11   vs.                                                )
                                                        )
12   COMMISSIONER OF SOCIAL SECURITY,                   )
13                                                      )
                              Defendant.                )
14

15
            THIS MATTER having come on regularly before the undersigned upon Plaintiff’s
16
     Motion for Attorney Fees Pursuant To 42 U.S.C.§ 406(b), the Court having considered the
17
     contentions of Plaintiff and Defendant, good cause having been shown for entry of the Order,
18
     now therefore, it is hereby
19
            ORDERED that Plaintiff’s attorney Amy Gilbrough is awarded an attorney fee of
20
     $7,136.00 pursuant to 42 U.S.C. § 406(b). Plaintiff’s attorney received total fees under the Equal
21

22   Access to Justice Act of $604.16. On receipt of payment of the fee under 406(b), Plaintiff’s

23   attorney is directed to refund the amount of the EAJA fees to Plaintiff.

24           Social Security is directed to send a fee of $7,136.00 to Plaintiff’s attorney, minus any
25          //

     ORDER FOR ATTORNEY FEES PURSUANT TO 42                         Douglas Drachler McKee & Gilbrough, LLP
     U.S.C. § 406(b) [3:18-cv-5595-RSM-JRC] - 1                     1904 Third Ave. Suite 1030
                                                                    Seattle, WA 98103
                                                                    (206) 623-0900
1    applicable processing fees as allowed by statute.

2

3           DATED this 18th day of December 2019.
4

5

6
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
7

8

9    Presented by:
10

11   S/AMY GILBROUGH
     AMY GILBROUGH, WSBA #26471
12   Attorney for Plaintiff

13

14

15

16

17

18

19

20

21

22

23

24

25

     ORDER FOR ATTORNEY FEES PURSUANT TO 42                  Douglas Drachler McKee & Gilbrough, LLP
     U.S.C. § 406(b) [3:18-cv-5595-RSM-JRC] - 2              1904 Third Ave. Suite 1030
                                                             Seattle, WA 98103
                                                             (206) 623-0900
